Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Application and Preliminary Amendment filed on November 19, 2020. Claims 1-15 are pending in the case, with claims 1, 11 and 15 in independent form. Claim 15 is currently amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) or indicating National Stage entry form a PCT application is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a computer readable storage medium that is described in the specification in an open-

Claim(s) 1-2 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim 15 does not recite statutory subject matter. As discussed above, claim 15 recites a computer readable storage medium that is described in the specification in an open-ended manner and may include non-statutory transitory subject matter.
Claim(s) 1-14 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 3-10 and 12-14 do not recite an abstract idea in the enumerated categories. The claim(s) 3-10 and 12-14 are found eligible at Step 2A, prong 1, as not reciting an abstract idea. The claims describe a machine learning/training algorithm comparable to that described in MPEP 2106.04(a)(1)(vii) (“a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.”).  A comparable training algorithm is recited in a representative independent claim, as indicated by the underline in the following quotation. 
Representative Claim 3
3. The method of claim 1, wherein dividing the multiple cells into the at least one candidate region comprises: obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table, the mapping 
The dependent claims 4-10 and 13-14 are found eligible based upon their dependence on their eligible parent claims.

Claim(s) 1, 2 and 11 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 2 and 11 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 2 and 11 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-10), a machine (system/apparatus Claim(s) 11-14).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the 
Claim Markup:
1.   A computer-implemented method [Apply It1] [Mere Instructions2], comprising: extracting respective multiple attributes of multiple cells comprised in a spreadsheet; determining respective features of the multiple cells based on the extracted multiple attributes; dividing the multiple cells into at least one candidate region based on the features; and determining at least one candidate table in the spreadsheet based on the at least one candidate region  [Mental Processes3 - Human viewing a spreadsheet, extracting and taking away attributes, determining features, dividing into candidate regions, determining candidate table in region.].  
wherein extracting respective multiple attributes of multiple cells comprised in the spreadsheet comprises: for a given cell among the multiple cells, extracting multiple attributes of the given cell based on at least one of: characters of data in the given cell, format of the data in the given cell, and style of the given cell [Mental Processes3].  
11. A device, comprising: a processing unit; a memory coupled to the processing unit and including instructions stored thereon, the instructions, when executed by the processing unit, causing the device to perform acts as below [Apply It1][Generic Computer4] [Mere Instructions2]: extracting respective multiple attributes of multiple cells comprised in a spreadsheet; determining respective features of the multiple cells based on the extracted multiple attributes; dividing the multiple cells into at least one candidate region based on the features; and determining at least one candidate table in the spreadsheet based on the at least one candidate region  [Mental Processes3].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naibo et al. (Pub. No. US 2011/0029852 A1, published February 3, 2011) hereinafter Naibo.

Regarding claim 1, Schnurr teaches:
A computer-implemented method (i.e., Naibo, Figs 3-5, para 59.), comprising: 
extracting respective multiple attributes of multiple cells comprised in a spreadsheet (i.e., Here it can be seen that lines of information 112-126 are read in or received (extracting), sequentially, as individual lines of information forming part of a file 130, such as a spreadsheet file. To detect the existence of first and second tables 100, 110 within the information stored in the file 130, the individual data elements and their locations in each line are compared with subsequent lines to find lines in a sequence (one directly following another) that have the same length of matching, non-empty content (extracting respective multiple attributes (non-empty, location) of multiple cells comprised in a spreadsheet). For example, in the file 130, it can be seen that lines 114 and 116 each include the non-empty cells of information B1 . . . B3 and C1 . . . C3. They 
determining respective features of the multiple cells based on the extracted multiple attributes (i.e., To detect the existence of first and second tables 100, 110 within the information stored in the file 130, the individual data elements and their locations in each line are compared with subsequent lines to find lines in a sequence (one directly following another) that have the same length of matching, non-empty content (determining respective features (non-empty, location attribute features) of the multiple cells based on the extracted multiple attributes). For example, in the file 130, it can be seen that lines 114 and 116 each include the non-empty cells of information B1 . . . B3 and C1 . . . C3. They are the same length, and they also "match", because the non-empty data are in the same relative location in the sequential lines 114, 116. Thus, they form the basis of the first table 100. Naibo, Figs 1, 3-5, para 20, 19-23.); 
dividing the multiple cells into at least one candidate region based on the features (i.e., FIG. 1 illustrates detection of tables 100 and 110, according to various embodiments of the invention. Here it can be seen that lines of information 112-126 are read in or received, sequentially, as individual lines of information forming part of a file 130, such as a spreadsheet file. To detect the existence of first and second tables 100, 110 within the information stored in the file 130, the individual data elements and their locations in each line are compared with subsequent lines to find lines in a sequence (one directly following another) that have the same length of matching, non-empty content (dividing the multiple cells into at least one candidate region (comparing and dividing the multiple cells into at least one matching cells candidate region) based on the features (non-empty, location attribute features)). For example, in the file 130, it can be seen that lines 114 and 116 each include the non-empty cells of information B1 . . . B3 and C1 . . . C3. They are the same length, and they also "match", because the non-empty data are in the same relative location in the sequential lines 114, 116. Thus, they form the basis of the first table 100. Naibo, Fib. 1, para 20, 22, 19-23.); and 
determining at least one candidate table in the spreadsheet based on the at least one candidate region (i.e., FIG. 1 illustrates detection of tables 100 and 110, according to various embodiments of the invention. Here it can be seen that lines of information 112-126 are read in or received, sequentially, as individual lines of information forming part of a file 130, such as a spreadsheet file. To detect the existence of first and second tables 100, 110 within the information stored in the file 130, the individual data elements and their locations in each line are compared with subsequent lines to find lines in a sequence (one directly following another) that have the same length of matching, non-empty content. For example, in the file 130, it can be seen that lines 114 and 116 each include the non-empty cells of information B1 . . . B3 and C1 . . . C3. They are the same length, and they also "match", because the non-empty data are in the same relative location in the sequential lines 114, 116. Thus, they form the basis of the first table 100 (determining at least one candidate table in the spreadsheet based on the at least one candidate region). Naibo, Fib. 1, para 20, 19-23, 63.).

Regarding claim 2, which depends from claim 1 and recites:
wherein extracting respective multiple attributes of multiple cells comprised in the spreadsheet comprises: for a given cell among the multiple cells, extracting multiple attributes of the given cell based on at least one of:  characters of data in the given cell, format of the data in the given cell, and style of the given cell (i.e., Here it can be seen that lines of information 112-126 are read in or received (extracting), sequentially, as individual lines of information forming part of a file 130, such as a spreadsheet file. To detect the existence of first and second tables 100, 110 within the information stored in the file 130, the individual data elements and their locations in each line are compared with subsequent lines to find lines in a sequence (one directly following another) that have the same length of matching, non-empty content (wherein extracting respective multiple attributes (non-empty characters of data, location) of multiple cells comprised in a spreadsheet, comprises for a given cell among the multiple cells, extracting multiple attributes of the given cell based on at least one of:  characters of data in the given cell, format of the data in the given cell, and style of the given cell ). For example, in the file 130, it can be seen that lines 114 and 116 each include the non-empty cells of information B1 . . . B3 and C1 . . . C3. They are the same length, and they also "match", because the non-empty data are in the same relative location in the sequential lines 114, 116. Thus, they form the basis of the first table 100. Naibo, Figs 1, 3-5, para 20, 19-23.).  

Claim 11 recites a device that substantially parallels the computer-implemented method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also 
More specifically regarding A device, comprising: a processing unit; a memory coupled to the processing unit and including instructions stored thereon, the instructions, when executed by the processing unit, causing the device to perform acts as below (i.e., Naibo, Figs 3, 4, para 81-82.).

Claim 15 recites a computer readable storage medium that substantially parallels the computer-implemented method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected based on substantially the same rationale as set forth above with respect to claim 1.
More specifically regarding A computer readable storage medium, on which a computer program is stored, the program, when executed by the processor, implementing a method (i.e., Naibo, Figs 3, 4, para 81-85.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo as applied to claim 1 above, and further in view of Schnurr (Pub. No. 2005/0273695 A1, published Dec. 8, 2005) and Phillipps et al. (Pub. No. US 2014/0358828 A1, published Dec. 4, 2014) hereinafter Phillipps.

Regarding claim 3, which depends from claim 1 and recites:
wherein dividing the multiple cells into the at least one candidate region comprises: obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table, the mapping relationship being trained based on features of multiple cells comprised in a set of sample spreadsheets and multiple tables comprised in the set of sample spreadsheets; and determining the at least one candidate region based on the mapping relationship and the corresponding features of the corresponding cells among the multiple cells.  
As discussed above, Naibo teaches the method of claim 1 from which claim 3 depends, including dividing the multiple cells into the at least one candidate region and determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets.  Figure 1 and related description of Naibo strongly suggests and implies obtaining a mapping relationship between a table 100 and table 110 in the spreadsheet file 130 and the nonempty location features of multiple cells comprised in the table 100 and 110. Naibo does not explicitly disclose obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table, the mapping 
However, Schnurr teaches in the field related to displaying documents on mobile communication devices and, more particularly, to representing spreadsheet document content on such devices. Schnurr, para 1. Schnurr teaches that, In accordance with an aspect of the present invention there is provided a method of preparing a description of a spreadsheet. The method includes analyzing each cell of a plurality of cells of a sheet of a spreadsheet: to determine whether each cell contains data; and, if the cell contains data, to determine a type for the data. The method also includes determining, from cell references of cells determined to contain data, sheet dimensions, where the sheet dimensions include a sheet length, expressed as a number of cells, and a sheet width, expressed as a number of cells and determining, from, at least in part, the sheet dimensions, cell block dimensions, where the cell block dimensions include a cell block length, expressed as a number of cells, and a cell block width, expressed as a number of cells. The method further includes considering the sheet divided into a plurality of cell blocks, each cell block of the plurality of cell blocks having the cell block dimensions and assigning a corresponding map cell to each cell block and assigning a corresponding map cell to said each cell block, thereby creating a plurality of corresponding map cells. The method further includes determining primary data type information and location information for each corresponding map cell of the plurality of corresponding map cells, where the primary data type information for each corresponding map cell is representative of a prevalent type of cell contents among obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table, and determining the at least one candidate region based on the mapping relationship), and transmitting, to a mobile communication device, a description of the sheet including the primary data type information and the location information for each map cell. Schnurr, Fig 6, para 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the multiple cells into the at least one candidate region, determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets of Naibo using the feature of obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table and determining the at least one candidate region based on the mapping relationship of Schnurr in order to enable determining the scope and layout of the spreadsheets that can contain many rows and columns and to help locate a region of interest.  Schnurr, Fig 6, para 5-6, 9. 
Thus, Naibo in view of Schnurr teaches obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table and determining the at least one candidate region based on the mapping relationship, spreadsheets and multiple tables comprised in spreadsheets. Naibo in view of Schnurr does not specifically disclose being trained based on features in a set of samples. 
However, Phillipps teaches in the field related to machine learning and more particularly relates to an action plan generated by machine learning. Phillipps, para 2. Phillipps teaches that, The machine learning module 202, in certain embodiments, may being trained based on features in a set of samples), and/or test a machine learning ensemble 222. Phillipps, Fig 3, para 129,130, 46. The machine learning module 202, in certain embodiments, may process workload data using a machine learning ensemble 222 to obtain a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like. Workload data for a specific machine learning ensemble 222, in one embodiment, has substantially the same format as the initialization data used to train and/or evaluate the machine learning ensemble 222. For example, initialization data and/or workload data may include one or more features. As used herein, a feature may comprise a column, category, data type, attribute, characteristic, label, or other grouping of data (being trained based on features in a set of samples). For example, in embodiments where initialization data and/or workload data that is organized in a table format, a column of data may be a feature. Initialization data and/or workload data may include one or more instances of the associated features. In a table format, where columns of data are associated with features, a row of data is an instance. Phillipps, Fig 3, para 130, 129, 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the 

Regarding claim 5, which depends from claim 3 and further recites:
determining whether a potential error exists in a given candidate region of the at least one candidate region; obtaining at least one real table in the spreadsheet in response to determining a potential error exists in the given candidate region; and updating the mapping relationship based on the at least one real table and features of the multiple cells in the spreadsheet.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 3 from which claim 5 depends, including determining the at least one candidate region based on the mapping relationship. Naibo teaches that, At the end of this phase, the vertical and determining whether a potential error exists in a given candidate region of the at least one candidate region), it can be designated as such, subject to end-user approval (obtaining at least one real table (user approval of one real table) in the spreadsheet in response to determining a potential error exists in the given candidate region; and updating the relationship model (decision tree) based on the at least one real table and features of the multiple cells in the spreadsheet). Naibo, Fig 1, para 26, 19-26.

Regarding claim 9, which depends from claim 5 and recites:
wherein determining whether the potential error exists in the given candidate region of the at least one candidate region comprises: determining the potential error exists in the given candidate region in response to an edge of the given candidate region comprising at least one of an empty row and an empty column.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 5 from which claim 9 depends, including determining the at least one candidate region based on the mapping relationship and determining whether a potential error exists in a given candidate region of the at least one candidate region. Naibo teaches that, Thus, various determining the potential error exists in the given candidate region in response to an edge of the given candidate region comprising at least one of an empty row and an empty column). The table detection algorithm can be reset between areas. In this way, tables can be detected quickly, and perhaps, the proposed arrangement of tables can be presented to an end-user for final judgment. Naibo, Fig 1, para 23, 19-26.

Regarding claim 10, which depends from claim 5 and recites:
wherein determining whether the potential error exists in the given candidate region of the at least one candidate region comprises: determining whether the potential error exists in the given candidate region of the at least one candidate region based on a location relationship between a non-empty cell among the multiple cells and the given candidate region.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 5 from which claim 9 depends, including determining the at least one candidate region based on the mapping relationship and determining whether a potential error exists in a given candidate region of the at least one candidate region. Naibo teaches that, The non -empty cells A1 . . . A3 in line 112 are not included in a table because, although they are the same length as the lines 114, 116, they do not match. That is, the same length does not occur in the same positions (determining whether the potential error exists in the given candidate region of the at least one candidate region based on a location relationship between a non-empty cell among the multiple cells and the given candidate region) along the sequential lines of information 112, 114. Similarly, although the non -empty cells G1 . . . G5 include matching cells within the sequential lines 122, 124, 126, they are not the same length, because of the extra cell G5. Naibo, Fig 1, para 22, 19-26.

Claims 12 and 14 recite devices that substantially parallel the computer-implemented methods of claims 3 and 5, respectively. Therefore, the analysis discussed above with respect to claims 3 and 5 also applies to claims 12 and 14, respectively. Accordingly, claims 12 and 14 are rejected based on substantially the same rationale as set forth above with respect to claims 3 and 5, respectively.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo in view of Schnurr and Phillipps as applied to claim 5 above, and further in view of Le Cam (Pub. No. 2006/0167911 A1, published Jul. 27, 2006).

Regarding claim 6, which depends from claim 5 and further recites:
obtaining information describing a probability that a candidate region of at least one candidate region obtained according to the mapping relationship comprises a table, and wherein determining whether the potential error exists in the given candidate region of the at least one candidate region comprises: determining a probability that the given candidate region comprises a table based on the information; and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 5 from which claim 6 depends, including determining the at least one candidate region based on the mapping relationship and determining whether a potential error exists in a given candidate region of the at least one candidate region.  Naibo in view of Schnurr and Phillipps does not specifically disclose obtaining information describing a probability that a candidate region comprises a table and determining a probability that the given candidate region comprises a table based on the information; and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability.  
However, Le Cam teaches in the field related to data pattern recognition and extraction. More particularly, the invention relates to a method and computer program product for data pattern recognition and extraction. Le Cam, para 1. Le Cam teaches that, In an embodiment of the present invention, when locating a first level layout parameter, each data cell in the table area is evaluated, in parallel, with respect to the layout parameter rules of each of the plurality of layout types. As a result, for each layout type, a weight is calculated for each data cell in the table area with respect to the layout parameter. The weight represents a likelihood that the data cell corresponds to the layout parameter in the table area (obtaining information describing a probability (likelihood) that a candidate region comprises a table and determining a probability that the given candidate region comprises a table based on the information). In an embodiment, data cells having a weight higher than a pre-defined threshold are and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability). A data cell having the maximum weight is selected as the layout parameter. As it is apparent to a person skilled in the art(s), the data cell corresponding to the maximum weight may or may not be the same data cell for all layout types. Le Cam, para 52, 46-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the multiple cells into the at least one candidate region, determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets of Naibo using the feature of obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table and determining the at least one candidate region based on the mapping relationship of Schnurr and the feature of being trained based on features in a set of samples of Phillipps and the feature for obtaining information describing a probability that a candidate region comprises a table, determining a probability that the given candidate region comprises a table based on the information, and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability of Le Cam, with a reasonable expectation of success, in order to enable determining the scope and layout of the spreadsheets and help locate a region of interest and in order to enable determining and providing a recommendation, classification, prediction, recognized pattern and evaluation of workload data based on processing different instances of 

Regarding claim 7, which depends from claim 5 and further recites:
obtaining information describing a probability that a cell in a spreadsheet is within a table, and determining whether the potential error exists in the given candidate region of the at least one candidate region comprises: determining a probability that a cell in the given candidate region is within a table based on the information; and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 5 from which claim 6 depends, including determining that a cell in a spreadsheet is within a table, determining the at least one candidate region based on the mapping relationship and determining whether a potential error exists in a given candidate region of the at least one candidate region.  Naibo in view of Schnurr and Phillipps does not specifically disclose obtaining information describing a probability that a cell in a spreadsheet is within a table and determining a probability that a cell in the given candidate region is within a table based on the information; and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability.  
obtaining information describing a probability (likelihood) that a cell in a spreadsheet is within a table and determining a probability that a cell in the given candidate region is within a table based on the information). In an embodiment, data cells having a weight higher than a pre-defined threshold are remembered as potential candidates for the layout parameter (and determining the potential error exists in the given candidate region in response to the probability being below a predefined threshold probability). A data cell having the maximum weight is selected as the layout parameter. As it is apparent to a person skilled in the art(s), the data cell corresponding to the maximum weight may or may not be the same data cell for all layout types. Le Cam, para 52, 46-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the multiple cells into the at least one candidate region, determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets of Naibo using the  of Le Cam, with a reasonable expectation of success, in order to enable determining the scope and layout of the spreadsheets and help locate a region of interest and in order to enable determining and providing a recommendation, classification, prediction, recognized pattern and evaluation of workload data based on processing different instances of training data in the same format using machine learning and to enable quickly and easily finding specific data and provide data extraction that requires little configuration time from the part of the user. Schnurr, Fig 6, para 5-6, 9. Phillipps, Fig 3, para 5, 130, 129, 46. Le Cam, para 2-5, 52. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naibo in view of Schnurr and Phillipps as applied to claim 5 above, and further in view of Xue et al. (Pub. No. 2010/0257439 A1, published Oct. 7, 2010) hereinafter Xue.

Regarding claim 8, which depends from claim 5 and recites:
wherein determining whether the potential error exists in the given candidate region of the at least one candidate region comprises: determining the potential error exists in the given candidate region in response to the given candidate region overlapping with a further candidate region of the at least one candidate region.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 5 from which claim 8 depends, including determining that a cell in a spreadsheet is within a table, determining the at least one candidate region based on the mapping relationship and determining whether a potential error exists in a given candidate region of the at least one candidate region.  Naibo in view of Schnurr and Phillipps does not specifically disclose determining the potential error exists in the given candidate region in response to the given candidate region overlapping with a further candidate region.  
However, Xue teaches in the field related to spreadsheet applications. Some example embodiments relate more specifically to methods and apparatuses for rendering regions of cells within a spreadsheet. Xue, Abstract, para 1. Xue teaches that, FIG. 3 is a before-and-after view of a spreadsheet application interface illustrating an example of how cell regions are repositioned upon processing a data insertion command, according to an embodiment of the invention. As illustrated in the left portion (i.e., the BEFORE view) of FIG. 3, there are four existing cell regions, each consisting of a well formed table (e.g., tables 10, 12, 14 and 16). The box with reference 18 represents a cell region selected as a target location where a new cell region (e.g., a table) is to be inserted. From the overlapping portions of box 18 with tables 10 and 12, it determining the potential error exists in the given candidate region in response to the given candidate region overlapping with a further candidate region). Specifically, if the new table is inserted in the cell region defined by box 18, the lower and left most cell of table 10 will be overwritten, as will four cells in the upper left most portion of table 12. Each of tables 10, 12, 14 and 16 includes an arrow indicating the direction each table is to be moved when being repositioned to accommodate the insertion of the new table, as determined by the render engine. Xue, Abstract, Fig 3, para 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the multiple cells into the at least one candidate region, determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets of Naibo using the feature of obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table and determining the at least one candidate region based on the mapping relationship of Schnurr and the feature of being trained based on features in a set of samples of Phillipps and the feature for determining the potential error exists in the given candidate region in response to the given candidate region overlapping with a further candidate region of Xue, with a reasonable expectation of success, in order to enable determining the scope and layout of the spreadsheets and help locate a region of interest and in order to enable determining and providing a recommendation, classification, prediction, recognized pattern and evaluation of workload data based on processing different instances of .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo in view of Schnurr and Phillipps as applied to claim 3 above, and further in view of Solyp Informaktik GMBH (WO2012017056A1, published 2012-02-09) hereinafter Solyp.

Regarding claim 4, which depends from claim 3 and recites:
wherein determining the at least one candidate region further comprises: for a given candidate region of the at least one candidate region, adjusting a boundary of the given candidate region based on a matching degree of the given candidate region with the mapping relationship, so as to update the given candidate region.  
Naibo in view of Schnurr and Phillipps teaches the method of claim 3 from which claim 4 depends, including determining the at least one candidate region based on the mapping relationship. Naibo does not specifically disclose adjusting a boundary of the given candidate region based on a matching degree of the given candidate region, so as to update the given candidate region.  
However, Solyp teaches in the field related to automatically processing soft data in cell format. Solyp, Abstract, page 1. Solyp teaches that, [0014] Threshold for the similarity it is decided whether the data rectangle is expanded in the horizontal and/or for a given candidate region (data rectangle) of the at least one candidate region, adjusting a boundary (expanding) of the given candidate region based on a matching degree of the given candidate region, so as to update the given candidate region). Solyp, Description pages 2-3, para 14-19. Similarity analysis automatically generates a file 'containing data cells to which certain attributes can be assigned on the basis of the similarity analysis. 173 It is also advantageous if the calculation of the dimension figure and the adaptation of the size of the data rectangle in one [0033] 178 Spreadsheet programs are integrated. 179 This makes it possible to analyze soft data in a spreadsheet program. [0034] 183 Spreadsheet programs are widespread and offer data in cell formats, so that an advantageous use of the method is possible here. Solyp, Description page 5, para 32-34. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of dividing the multiple cells into the at least one candidate region, determining the at least one candidate region based on the corresponding features of the corresponding cells among the multiple cells, and multiple tables comprised in spreadsheets of Naibo using the feature of obtaining a mapping relationship between a table in a spreadsheet and features of multiple cells comprised in the table and determining the at least one 

Claim 13 recites a device that substantially parallels the computer-implemented method of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 13. Accordingly, claim 13 is rejected based on substantially the same rationale as set forth above with respect to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chou et al. (Patent No. US 11,023, 671) is considered relevant in disclosing data classification using spatial data.
Krappe (Patent No. US 10,366,156) is considered relevant in disclosing dynamically transferring data from a spreadsheet to a remote application.
Thomsen (Pub. No. US 2010/0169758) is considered relevant in disclosing extracting semantics from data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Mere Instructions To Apply An Exception.  MPEP 2106.05(f).  As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).  [ID:(S2B)1600]
        3 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        4 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]